DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 42-51, 55-57, drawn to an isolated antibody or antigen binding fragment thereof that binds MMP9, comprising a heavy chain and a light chain, wherein the heavy chain comprises a heavy chain variable (VH) domain, and the light chain comprises a light chain variable (VL) domain; wherein the VH domain comprises a complementarity-determining region 1 (CDR-H1) comprising the amino acid sequence set forth in SEQ ID NO: 51, a CDR-H2 comprising the amino acid sequence set forth in SEQ ID NO: 52, and a CDR-H3 comprising the amino acid sequence set forth in SEQ ID NO: 53; and wherein the VL domain comprises a CDR-L1 comprising the amino acid sequence set forth in SEQ ID NO: 54, a CDR-L2 comprising the amino acid sequence set forth in SEQ ID NO: 55, and a CDR-L3 comprising the amino acid sequence set forth in SEQ ID NO: 56, classified in C07K 16/00.

 Group II. Claims 52-54, drawn to an isolated nucleic acid comprising a nucleotide sequence encoding an antibody or antigen binding fragment thereof that binds MMP9, comprising a heavy chain and a light chain, wherein the heavy chain comprises a heavy chain variable (VH) domain, and the light chain comprises a light chain variable (VL) domain; wherein the VH domain comprises a complementarity-determining region 1 (CDR-H1) comprising the amino acid sequence set forth in SEQ ID NO: 51, a CDR-H2 comprising the3 pa-1884027Application No.: 16/245,169Docket No.: 61608-20111.02amino acid sequence set forth in SEQ ID NO: 52, and a CDR-H3 comprising the amino acid sequence set forth in SEQ ID NO: 53; and wherein the VL domain comprises a CDR-L1 comprising the amino acid sequence set forth in SEQ ID NO: 54, a CDR-L2 comprising the amino acid sequence set forth in SEQ ID NO: 55, and a CDR-L3 comprising the amino acid sequence set forth in SEQ ID NO: 56, classified in C12N 15/00.

Group III. Claims 58-64, 66-68, drawn to a method for detecting MMP9 in a sample from a mammalian subject, comprising: contacting the sample with an antibody or antigen binding fragment thereof that binds matrix metalloproteinase 9 (MMP9); and detecting binding of the antibody or antigen binding fragment thereof to MMP9 in the sample, thereby detecting the presence or absence of the MMP9 in the sample; wherein the antibody or antigen binding fragment thereof comprises a heavy chain comprising a heavy chain variable (VH) domain, and a light chain comprising a light chain variable (VL) domain, wherein the VH domain comprises a complementarity-determining region 1 (CDR-H1) comprising the amino acid sequence set forth in SEQ ID NO: 51, a CDR-H2 comprising the amino acid sequence set forth in SEQ ID NO: 52, and a CDR-H3 comprising the amino acid sequence set forth in SEQ ID NO: 53; and the VL domain comprises a CDR-L1 comprising the amino acid sequence set forth in SEQ ID NO: 54, a CDR-L2 comprising the 5 sf-4334663Application No.: Not Yet AssignedDocket No.: 61608-20111.03 amino acid sequence set forth in SEQ ID NO: 55, and a CDR-L3 comprising the amino acid sequence set forth in SEQ ID NO: 56, classified in  G01N 33/573.

Group IV. Claim 65, drawn to a method of treating a disease or condition in a mammalian subject, comprising administering to the mammalian subject a composition comprising an antibody or antigen binding fragment thereof that binds matrix metalloproteinase 9 (MMP9); wherein the antibody or antigen binding fragment thereof comprises a heavy chain comprising a heavy chain variable (VH) domain, and a light chain comprising a light chain variable (VL) domain; wherein the VH domain comprises a complementarity-determining region 1 (CDR-H1) comprising the amino acid sequence set forth in SEQ ID NO: 51, a CDR-H2 comprising the amino acid sequence set forth in SEQ ID NO: 52, and a CDR-H3 comprising the amino acid 6 sf-4334663Application No.: Not Yet AssignedDocket No.: 61608-20111.03 sequence set forth in SEQ ID NO: 53; and the VL domain comprises a CDR-L1 comprising the amino acid sequence set forth in SEQ ID NO: 54, a CDR-L2 comprising the amino acid sequence set forth in SEQ ID NO: 55, and a CDR-L3 comprising the amino acid sequence set forth in SEQ ID NO: 56; and wherein the disease or condition is associated with increased MMP9 expression and/or activity, classified in A61K 39/001159.


3.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:
Inventions  I and II are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function and each has an independent utility, that is distinct for each invention which cannot be exchanged.  The antibody of invention I can be used as a probe, or used therapeutically or diagnostically, e.g. in screening. The nucleic acid of invention II can be used to make hybridization probes or can be used in gene therapy as well as in the production of the specific antibody of interest. 

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions III and IV are independent and distinct, each from the other, because the methods are practiced with materially different starting agents and have different steps. Furthermore, each method has different goals and each method requires a non-coextensive search because of different starting materials, steps and goals. 

Inventions of Groups I and  III-IV are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the antibody can be used in a materially and methodologically distinct process such as in immunochromatography.




4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Rejoinder Practice 
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Correction of Inventorship 
6.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646